DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2021 is being considered by the examiner.

Double Patenting
Applicant’s amendment to claim 1 changed the scope of the claim and overcomes the Non-Statutory Double Patenting rejection. Double Patenting rejection of claim 1 is withdrawn. 

Response to Arguments
Applicant's arguments filed on March 18, 2021 have been fully considered but they are not persuasive.
Applicant amended claim 1 by adding: “wherein the third substrate is a multi-layer substrate, and wherein the multi-layer substrate comprises: a first layer comprising a conductive plane, a plurality of conductor connection clearances and a plurality of mechanical slots; and a second layer comprising a transmission line feed network comprising a plurality of microstrip feed structures corresponding to the unitary dipole antenna elements of the plurality of first substrates and the coplanar dipole antenna elements of the second substrate.”

The examiner respectfully disagrees for the following reasons:
Theobold and Claiborne do not need a reason to combine because each reference alone disclose the original limitations of claim 1. 
In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgement on obviousness is in any sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper. In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).
Reece discloses an antenna assembly wherein the third substrate is a multi-layer substrate (para. 22: ground plane 50 comprising a printed circuit board substrate”), and wherein the multi-layer substrate comprises: a first layer comprising a conductive plane (ground plane 51 in Fig. 7), a plurality of conductor connection clearances (perforations and holes 71) and a plurality of mechanical slots (slots 34, Fig. 2); and a second layer comprising a transmission line feed network (microstrips 60) comprising a plurality of microstrip feed structures corresponding to the 
For the reasons stated above Claim is rejected under pre-AIA  35 U.S.C. 103(a) as being unpapentable over Theobold, Claiborne and Reece.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 7,280,082 (“Theobold”), in view of U.S. Pat. No. 6,359,596 (“Claiborne”), further in view of U.S. Pub. No. 2001/0035844 (“Reece”).

Regarding claim 1, Theobold in figures 1 and 3 discloses an antenna assembly comprising: a plurality of first substrates (panels 10, FIGS. 1A and 3B), each of the plurality of first substrates (10) comprising a unitary dipole antenna element (antenna elements 12. See also 2:13-16) and a slot (notch 14); a second substrate (FIG. 3B: panel 10) comprising a plurality of coplanar dipole antenna elements (12) and a plurality of slots (14); and a third substrate (circuit board 16), wherein the plurality of first substrates 
Moreover, in the same field of endeavor, Claiborne in figures 3 and 7 teaches the same recited limitations wherein the antenna assembly forms an orthogonally polarized dipole antenna array (see 4:66-5:91).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to employ the teachings of either Theobold and/or Claiborne to form an orthogonally polarized dipole antenna array as claimed because it is known that antennas can be arranged in any desired direction to obtain the phase difference or antenna radiation pattern (Theobold 2:51-52) and because by arranging dipole antennas orthogonal to each other, the directionality of the antenna array structure is dramatically increased. (Claiborne 5:9-11)
Theobold and Claiborne do not explicitly disclose: “wherein the third substrate is a multi-layer substrate, and wherein the multi-layer substrate comprises: a first layer comprising a conductive plane, a plurality of conductor connection clearances and a plurality of mechanical slots; and a second layer comprising a transmission line feed network comprising a plurality of microstrip feed structures corresponding to the unitary dipole antenna elements of the plurality of first substrates and the coplanar dipole antenna elements of the second substrate.”
However, in the same field of endeavor, Reece in figures 1a-8 teaches an antenna assembly wherein the third substrate is a multi-layer substrate (para. 22: ground plane 50 comprising a printed circuit board substrate”), and wherein the multi-layer substrate 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to employ the multi-layer substrate of Reece in the Theobold and Claiborne antenna assembly so that features such as feed lines and ground structures can be formed by etching away portions of the deposited copper cladding and form a base to mount the antenna elements. (Reece para. 22 and 28)

Regarding claims 2-3 and 11, Although Theobold and Claiborne teach orthogonal polarization, they do not explicitly disclose: wherein the second substrate is used for vertical polarization; and wherein the plurality of first substrates are used for horizontal polarization; wherein the unitary dipole antenna element is configured to provide a horizontally polarized far-field directive gain antenna pattern.
However, Reece in Figures 1, 7 and 9 teaches an antenna assembly wherein the second substrate (one of: printed circuit board substrate 30) is used for vertical polarization; and wherein the plurality of first substrates (30) are used for horizontal polarization. (See Para. 28); and wherein the unitary dipole antenna element (5) is configured 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the teachings of Theobold, Claiborne and Reece to form the claimed invention in order to provide substantial mitigation of multipath effects (Reece Para. 6), and because it is known that antennas can be arranged in any desired direction to obtain the desired phase difference or antenna radiation pattern (Theobold 2:51-52)

Regarding claims 6-9, Theobold in view of Claiborne teaches an antenna array:
wherein the unitary dipole antenna elements of the plurality of first substrates and the coplanar dipole antenna elements of the second substrate are interleaved (Theobold FIGS. 3A-3B);
wherein each of the plurality of first substrates is orthogonal to the second substrate interleaved (Theobold FIGS. 3A-3B);
wherein the third substrate (16) is formed from a printed circuit board (Theobold 2:22-24);
wherein the number of the first plurality of substrates (114) is equal to the number of the plurality of coplanar dipole antenna elements (148-150; Claiborne FIG. 7a-7b).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the teachings of Theobold and Claiborne to form the claimed invention because it is known that when the axis 

Regarding claims 10 and 13, Theobold in view of Claiborne teaches an antenna array wherein the unitary dipole antenna element (Claiborne FIG. 3b) comprises a coplanar dipole with two dipole branches (see antenna 10) and a parasitic element (director 118); and wherein the coupling mechanism between the two dipole branches 10 and the respective parasitic element 18 is primarily electric.
Claiborne does not explicitly teaches: two respective parasitic elements.
However, one of ordinary skill in the art would have employed two or more parasitic elements in the antenna as claimed in order to provide additional directivity to any electromagnetic radiation transmitted or received by the antenna (Claiborne 3:38-45) because it would have been obvious to one having ordinary skill in the art at the time the invention was made to augment the number of parasitic elements in Claiborne to produce the antennas as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 31, Regis Paper Co. v. Bemis Co., 193 USPQ 8. 


wherein the first substrate (114) further comprises a coplanar feed line pair connected to the coplanar dipole (Claiborne FIG. 3-4: electrical leads 104/116);
wherein the coplanar feed line pair (104/106) is coupled to a feed network (electronic circuitry 108) in the third substrate (102).
wherein the second substrate (114) further comprises a plurality of respective feed lines (104/116) coupled to the plurality of coplanar dipole antenna elements and a feed network in the third substrate (Claiborne FIG. 7);
wherein the plurality of coplanar dipole antenna elements are located on a same side of the second substrate (Claiborne FIG. 7); 
wherein the third substrate (102) comprises a transmission feed line network (104) electrically coupled to the unitary dipole element of each of the plurality of first substrates and each of the plurality of coplanar dipole antenna elements of the second substrate (See Claiborne FIG. 7c);
wherein the third substrate (102) comprises a plurality of slots (122/124) and wherein each of the plurality of first substrates (114) comprise a tab (126), wherein the tab of each of the plurality of first substrates mechanically engages with the plurality of slots in the third substrate (See Claiborne Fig. 4b); and 
wherein each of the plurality of first substrates (114) is mechanically coupled to the third substrate (102).


Regarding claim 22, Theobold in figures 3A-4B discloses an antenna assembly wherein the third substrate (circuit board 16) further comprises tuning elements (radio receiver components 22). (See 3:12-13). Similarly, Claiborne in figures 1, 2, 4, 6 and 7 teaches an antenna assembly wherein the third substrate (102) further comprises tuning elements (various electronic circuitry 108). (See Claiborne 3:1-14)

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Theobold, Claiborne and Reece, as applied to claim 1 above, and further in view of U.K. Patent Application GB 2424765 (hereinafter “Hyde”).

Regarding claim 21, Theobold, Claiborne and Reece do not disclose: “further comprising a dielectric spacer between the first substrate and the second substrate.”
However, Hyde in figures 2-7 teaches an antenna assembly comprising a dielectric spacer (156) between the first substrate (dipole member 12) and the second substrate (dipole member 14).
Thus, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to use the spacers 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845